UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6251


ALEX OHARA KING,

                     Plaintiff - Appellant,

              v.

MEDICAL STAFF, Brunswick County Jail; NURSE MELISSA; NURSE
ALLISON; LT. RONALD GORE; OFFICER FRANCISCO; CAPTAIN JEAN
EVANS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-ct-03112-FL)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex Ohara King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alex Ohara King appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2018) complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) (2018). We have reviewed the

record and find no reversible error. We affirm the district court’s order based on its finding

that King’s claims are barred by the applicable statute of limitations. See Eriline Co. S.A. v.

Johnson, 440 F.3d 648, 656-57 (4th Cir. 2006) (noting that a federal court may sua sponte

dismiss on initial review a complaint, filed in forma pauperis pursuant to 28 U.S.C. § 1915

(2018), as barred by the statute of limitations). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2